DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/16/22 has been entered.  Claims 1-16 and 20-21 remain pending in the application, Claims 17-19 have been canceled, and no new claims have been added. 

Allowable Subject Matter
Claims 1-16 and 20-21 are allowed. Previously identified allowable subject matter has been added to the independent claims.  Reasons for indicating allowability can be found in the 11/16/21 Final Office Action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Z. Duric et al., "Integrating perceptual and cognitive modeling for adaptive and intelligent human-computer interaction," in Proceedings of  the IEEE, vol. 90, no. 7, pp. 1272-1289, July 2002, doi: 10.1109/JPROC.2002.801449, describes technology and tools for intelligent human-computer interaction in which human cognitive, perceptual, motor, and affective factors are modeled and used to adapt the interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/22